PER CURIAM.
Alvin Justin Huggins seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Huggins, Nos. CR-95-51-H; CA-01-70-4-H (E.D.N.C. Nov. 26, 2001). We dispense with oral argument because the facts and legal con*651tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.